Citation Nr: 0306623	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder 
(claimed as gastric ulcer).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The appellant is a combat-wounded veteran of World War II; he 
served on active duty in the United States Army from June 
1944 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an October 2000 decision, the 
Board found that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
stomach disorder (claimed as a gastric ulcer), and remanded 
the above issue for additional development.  The RO was also 
directed to adjudicate the issue of stomach disorder (claimed 
as gastric ulcer) on a de novo basis once all required 
development was completed.  In a November 2002 Supplemental 
Statement of the Case the RO denied entitlement to service 
connection for stomach disorder (claimed as gastric ulcer).  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
stomach disorder (claimed as gastric ulcer) did not occur 
during his active military service and was not manifested to 
a compensable degree within one year of service separation.  

2.  There is no competent medical evidence of a nexus between 
the claim of entitlement to service connection for a stomach 
disorder (claimed as gastric ulcer) and service.  

3.  There is no competent evidence of a gastric ulcer.  




CONCLUSION OF LAW

A stomach disorder (claimed as gastric ulcer) was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1111, 1112, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In addition, certain chronic diseases, including peptic 
ulcers, may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  

Additionally, as the record discloses the veteran engaged in 
combat in World War II, the Board notes that 38 U.S.C.A. § 
1154(b) (West 2002) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d) (2002).  It must be noted, however, that the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and does 
not address the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service medical records indicate that the veteran's 
gastrointestinal system was noted as normal.  While he was 
treated 9 days after beginning active duty with complaints of 
gastrointestinal symptoms and pain with a 4-year history, 
there was no diagnosis of a stomach disorder to include 
ulcers at that time.  The veteran was hospitalized on 
multiple occasions when he underwent treatment for his 
gunshot wounds, which included a gunshot wound to the 
epigastric region of his stomach.  A stomach muscle injury 
was noted as result of the gunshot wound, but there was no 
diagnosis of an ulcer.  Subsequent service medical records 
show that the abdomen was normal except for scars from 
gunshot wound.  There was no diagnosis of an ulcer during 
service or upon discharge.  Even assuming an ulcer did exist 
prior to service, the U.S. Court of Appeals for Veterans 
Claims (Court) has clarified that the presumption of 
aggravation under 38 C.F.R. § 3.306 (2002) is applicable only 
if the pre-service disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 
271 (1993).  In the instant case, as an ulcer was not 
diagnosed during service, there is no medical evidence that 
it increased in severity during service.  

Moreover, the medical evidence does not support a conclusion 
that the veteran's stomach disorder (claimed as gastric 
ulcer) is attributable to service.  The first evidence of a 
diagnosis of an ulcer of record was in March 1965, more than 
20 years after service, when a VA hospitalization summary 
diagnoses included gastric ulcer, antrum, with complaints of 
intermittent stomach problems for 20 years.  According to 
this summary, the veteran reported that he had been advised 
that he had high acid in the stomach while in service.  The 
Court has held that medical history provided by the veteran 
does not transform that history into medical evidence.  See 
LeShore, 8 Vet. App. at 409.  

The evidence of record shows the following treatment for 
stomach disorders: a May 1968 VA clinical record shows that 
the veteran gave a history of a recurrent gastric ulcer since 
1945; a November 1973 VA hospitalization summary showed 
complaints of heartburn; a November 1996 VA hospitalization 
summary showed discharge diagnoses to include history of 
gastroesophageal reflux disease; and a December 1996 VA 
hospitalization summary showed a diagnosis of 
gastrointestinal bleeding, with a secondary diagnosis of 
gastric adenocarcinoma. 

A March 1997 VA hospitalization record shows that the veteran 
underwent surgery for adenocarcinoma of the antrum.  The 
surgeries performed included a subtotal gastrectomy with a 
25% gastric remnant, Billroth II gastroenterostomy with 
distal 30 centimeter Braun enteroenterostomy, and an open 
cholecystectomy.  Subsequent to the March 1997 surgery, the 
veteran underwent follow up treatment at the VA.  However, 
there is no competent medical evidence that either shows a 
current diagnosis of an ulcer or related such a claimed 
disorder to service.  

At a November 2002 VA gastrointestinal examination, the 
examiner noted that the veteran reported that he was 
diagnosed with ulcers in the 1960's, but it was the veteran's 
belief that these were related to his stomach complaints 
while in the military during WWII.   Upon review of the 
claims file, the examiner noted that the veteran's entrance 
examination showed that while there was no mention of a 
stomach disorder, that he did have some mild stomach 
disorders prior to the military.  The examiner noted that 
there was no diagnosis of a stomach disorder during service.  
The examiner noted that the veteran's history was remarkable 
for peptic ulcer and that the veteran had his stomach 
resected in March 1997 due to stomach cancer.  However, the 
examiner stated that even if the veteran had an ulcer disease 
that was somehow not diagnosed while he was in the military, 
which the examiner stated he did not think was the case, the 
veteran currently had no symptoms of any ulcer.  The examiner 
specifically found that the veteran underwent the gastrectomy 
for a disorder unrelated to ulcers, and that that he had 
cancer.  While the examiner noted that there was an 
association between Helicobacter pylori, ulcers, and 
subsequent stomach cancer, he also stated that the veteran 
relates no history of such and that it would be speculation 
for him to associate anything that contributed to the 
veteran's stomach cancer to his time in the military.  

Photocopies of letters written by the veteran to family 
members dated in June 1944 and July 1944, while on active 
duty, reflect complaints and treatment for stomach problems.  
In a March 1997 statement, a fellow former serviceman 
recalled that during basic training the veteran complained of 
stomach pain, reported to sick call, and took medicine from a 
bottle furnished by a doctor.  Additionally, the veteran 
contends that he experienced stomach complaints and was 
provided with medicine for his stomach during service.  The 
veteran maintains that he had an ulcer in service which 
continued after service.  The veteran and his fellow 
serviceman are competent as laypersons to report that on 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, neither the veteran nor 
his fellow serviceman is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran or his fellow 
serviceman has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that there is no competent 
medical evidence of a stomach disorder (claimed as gastric 
ulcer) during service, within one year of separation from 
service, or that medical opinion relating a stomach disorder 
(claimed as gastric ulcer) directly related to the veteran's 
active service.  In addition, there is no current evidence of 
an ulcer.  Thus the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Therefore the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claim Assistance Act 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for a 
stomach disorder (claimed as gastric ulcer) was warranted.  
Such action was accomplished by means of statement of the 
case, and the supplemental statements of the case.  These 
documents informed the veteran of the relevant criteria, and 
evidence needed, by which entitlement to stomach disorder 
(claimed as gastric ulcer) could be granted.  In particular, 
the veteran was notified in an entitlement to stomach 
disorder (claimed as gastric ulcer) in a November 2002 
supplemental statement of the case of the provisions of the 
VCAA.  The Board also notified the veteran in an October 2000 
Board remand and that the VA would obtain all VA medical 
records, and with proper authorization obtain all non-VA 
health care providers.  These records were obtained.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  No additional records were identified.  Thus, VA's 
duty to notify has been fulfilled.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO has also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records.  A VA examination has been 
performed, and an etiological opinion was obtained.  Thus, 
the Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  


ORDER

Entitlement to service connection for stomach disorder 
(claimed as gastric ulcer) is denied.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

